Order entered October           , 2012




                                                 In The
                                      Court of appeato
                            fifth liDifitritt of Texao at 113attati
                                         No. 05-12-00079-CV

                   IN THE INTEREST OF B.A.J. AND K.S.J., CHILDREN

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-07-03409

                                               ORDER
        The Court has before it appellant's September 24, 2012 motion to extend time to file, the

trial court clerk's July 27, 2012 letter regarding the clerk's record in this appeal, and the court

reporter's October 3, 2012 request for an extension of time to file the reporter's record. The

Court ORDERS that the clerk's record filed in cause number 05-12-00135-CV be utilized as the

clerk's record in this appeal. The Court further GRANTS appellant's motion to extend time and

ORDERS her to pay the filing fees by October 31, 2012. The Court also GRANTS the court

reporter's request and ORDERS that the reporter's record be filed by October 23, 2012.

Appellant's brief will be due thirty days after the reporter's record is filed.



                                                          EL    ETH LANG-MI RS
                                                               CE